DECISION
MILES, Judge:
Consistent with his pleas, the accused was convicted of making a false official statement, seven specifications of larceny, and one offense of making a worthless draft in violation of Articles 107, 121 and 123a of the Uniform Code of Military Justice, 10 U.S.C.A. §§ 907, 921, 923a. The approved sentence extends to a bad conduct discharge, confinement at hard labor for one year, forfeiture of $100.00 per month for twelve months and reduction to airman basic.
Appellate defense counsel assert that the military judge erred by disallowing a challenge for cause thereby compelling trial defense counsel to use his peremptory challenge. We disagree and hold that the military judge, under the particular facts, did not abuse her discretion in denying the challenge for cause. We also hold that removal of the challenged member, by the exercise of the defense peremptory challenge, eliminated any risk of prejudice even if the denial of the challenge is assumed to be error.
The defense challenge to the court member, Colonel Herbert R. Fields, Jr., rested on several bases. The challenged member worked with two of the theft victims, chaired a base resources protection committee, and wrote or indorsed the officer efficiency reports of three other court members. The inquiry on the last point was very brief at trial. Colonel Fields agreed that he would not use his position as writing or indorsing officer to try to influence any deliberations. Moreover, we find nothing in the record of trial that indicates that Colonel Fields should be disqualified simply because of his relationship to those three other members.1
The other points raised by defense counsel are more troublesome. Two of the theft victims, both lieutenants, worked for Colonel Fields and he indorsed their officer efficiency reports. In casual conversations, these victims had told him of the thefts.2 He advised them to report the matter to the security police. One of the two officers had been quite concerned with the theft and recovery of his watch.3 He later had told Colonel Fields that the person responsible had been caught. Colonel Fields was not aware of any financial hardship resulting from the thefts.
At trial, Colonel Fields assured both counsel that this relationship would not affect his judgment:
TC: Would their concerns, that they expressed to you, in your mind, have any influence on the punishment which you might determine appropriate in this case in your deliberations?
PRES: I don’t feel that way whatsoever.
TC: Would you feel that you can completely divorce what your feelings are towards the Lieutenants and their express concerns in your deliberations here? Do you understand the question?
PRES: Yes. I have only discussed this a couple of times with them, that is all.
* * sjt $ sfe *
DC: Colonel, it is very important. I don’t want to imply to you that I think you are unfair or not impartial, but it is extremely important, and I am sure that you understand why, that you reach into your mind now and ask yourself honestly, if you can divorce, from your mind, the fact that two of the victims in these offenses work for *591you, and what you heard about the offenses, whether you remember exactly what the words were, and you probably remembers the feelings, can you really divorce that from your mind in this case, or do you feel that there might be something.
PRES: I don’t think that, based on what you say, that a casual discussion that we had, we sit around the office in the morning and have a cup of coffee, and he would bring it up several times. I think that I can push that out of my mind.
As part of his regularly assigned duties, Colonel Fields served as the chairman of a base resources protection committee. The committee would survey areas of the base that had personal or government property losses. Neither Colonel Fields nor the committee members, as such, had visited the base gym, the scene of six of the seven thefts. Colonel Fields had not reviewed security police reports about the thefts from the gym nor had he been briefed about them. As committee chairman, he did not feel any personal interest in the trial. He said he was mentally free to render a fair and impartial sentence based on the evidence submitted.
Following the individual voir dire of the president, the defense counsel challenged him for cause, claiming that his interwoven connection with the case made it too dangerous for him to sit. The military judge, denying the challenge for cause, emphasized the president had no direct personal interest in the case and had stated “he was free, mentally, to render a fair and impartial verdict after hearing the evidence and the law.” Thereafter, the defense peremptorily challengted the president and he was excused from further participation in the case.
Review of the exercise of the trial judge’s discretion is appropriate because “[t]he limited number of peremptory challenges available in courts-martial gives special importance to the challenge for cause.” United States v. Tippit, 9 M.J. 106, 107 (C.M.A. 1980).
An accused is entitled to a trial in which the military judge and members have a fair and open mind. United States v. Deain, 5 U.S.C.M.A. 44, 17 C.M.R. 44 (1954). The prospective court member must be “mentally free to render an impartial finding and sentence based on the law and the evidence.” United States v. Parker, 6 U.S. C.M.A. 274, 284-285, 19 C.M.R. 400, 410-411 (1955).
The party asserting the challenge has the duty to raise a contention of bias from the realm of speculation to the realm of fact. United States v. Dennis, 339 U.S. 162, 70 S.Ct. 519, 94 L.Ed. 734 (1950); Manual for Courts-Martial, 1969, (Rev.), paragraph 62h (2). But as Justice Black pointed out:
The test of bias sufficient to exclude a juror for cause is not what the particular juror believes he could do. Long ago Chief Justice Marshall ruled that a person ‘may declare that he feels no prejudice in the case, and yet the law cautiously incapacitates him from serving on the jury; because it suspects prejudice; because in general, persons in a similar situation would feel prejudice.’ (citation omitted)
United States v. Dennis (Black, J.), supra, at 176, 70 S.Ct. at 527.
For that reason, the military judge, in passing on challenges, should be liberal in the interest of having the trial free from any substantial doubt as to legality, fairness and impartiality. Manual for Courts-Martial, supra, paragraphs 62f(13) and 62h (2). However, the United States Court of Military Appeals has long recognized that if the evidence as to whether bias exists is in conflict, the balance must be struck in favor of the military judge who actually rules on the challenge. Reversal is appropriate only if there is a clear abuse of discretion. United States v. Boyd, 7 M.J. 282 (C.M.A.1979); United States v. Deain, supra, at 49.
Although we might not have ruled as the trial judge did, we are not persuaded that the military judge abused her discretion in denying the challenge for cause. The accused’s previously accepted guilty *592pleas avoided any issue of guilt or innocence. The credibility of testimony by any victim was not an issue as none in fact testified. At no time did the challenged member express any prejudice, bias or indeed any opinion as to sentence. Thus, there was no predisposition, let alone an inelastic attitude, toward sentence. United States v. McGowan, 7 M.J. 205 (C.M.A. 1979). Moreover, the answers by the challenged member indicated, on their face, an attempt to be flexible and fair and a determination not to be improperly influenced.
Thus we are satisfied that the trial judge, having personally heard and observed the challenged member, did not abuse her discretion in denying the challenge. United States v. Fort, 16 U.S.C.M.A. 86, 36 C.M.R. 242 (1966); United States v. Pollack, 9 M.J. 577 (A.F.C.M.R.1980).
Moreover, the removal of Colonel Fields, for whatever reason, precluded any actual prejudice to the accused from his sitting on the court. There were no other challenges for cause, and the defense expressed no dissatisfaction with the other members. Unless under the circumstances, we find a fair risk of material prejudice to the substantial rights of the accused by the failure of the court to sustain the challenge for cause, the use of a peremptory challenge, forced or otherwise, purges any resulting error. United States v. Swanson, 25 C.M.R. 832, 837 (A.F.B.R.1958), rev’d on other grounds, 9 U.S.C.M.A. 711, 26 C.M.R. 491 (1958). Cf. United States v. Boyd, 7 M.J. 282, 283 (C.M.A.1979) (Cook, J.); United States v. Shaffer, 2 U.S.C.M.A. 75, 6 C.M.R. 75 (1952).4 We find no such risk of prejudice in this case.
Accordingly, the findings of guilty and the sentence are
AFFIRMED.
POWELL, Senior Judge, concurs.

. United States v. Deain, 5 U.S.C.M.A. 44, 17 C.M.R. 44 (1954).


. The limited knowledge the president acquired from the two victims prior to trial was little more than what was conveyed to the other members by the allegations in the specifications.


. The watch of this victim was Prosecution Exhibit 5.


. The following cases all hold that removal of the challenged member by peremptory challenge avoids any prejudice. United States v. Michaud, 48 C.M.R. 379 (N.C.M.R.1973), pet. denied, 23 U.S.C.M.A. 602 (1974); United States v. Brakefieid, 43 C.M.R. 828 (A.C.M.R. 1971), pet. denied, 21 U.S.C.M.A. 604, 43 C.M.R. 413 (1971); United States v. Reece, 29 C.M.R. 837 (A.F.B.R.1960), pet. denied, 11 U.S. C.M.A. 791, 29 C.M.R. 586 (1960). Some earlier cases are contra. United States v. Watkins, 20 C.M.R. 750 (A.F.B.R.1955); United States v. Grittman, 16 C.M.R. 328 (A.B.R.1954); United States v. Morgan, 6 C.M.R. 462 (N.B.R.1952).